DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel McQueen (Reg. 53,308) on 03-18-2021.
The application has been amended as follows: 
In claim 5, line 9, please replace the singular limitation of “indicate”, with the plural form, “indicates”.
In claim 10, line 8, please replace the singular limitation of “indicate”, with the plural form, “indicates”.














REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an image encoding device, an image decoding device, and a program thereof, which are applicable to a video encoding method such as MPEG-2, AVC/H.264, MPEG-H, HEVC/H.265, or the like.

Prior art for was found for the claims as follows:
Re. Claim 5,
Ichigaya et al., (“Description of video coding technology proposal by NHK and Mitsubishi”: JCT-VC meeting; 15-4-2010 - 23-4-2010; Dresden; (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16 )) disclose the following limitations: 
An image decoding device for decoding a signal encoded by block-dividing a frame constituting a moving image (Ichigaya: [2.1]; Fig. 2-1; Division to Macroblock.), 
the image decoding device comprising: a predictor circuitry configured to generate a predicted image of block unit including a prediction signal by a predetermined prediction that performs a signal prediction for each pixel signal of an original image of the block unit (Ichigaya: [2.4], [2.4.1.2], “Intra coding”; “Global planer prediction”; Fig. 2-7; A neighboring pixel non-reference prediction without using a decoded neighboring signal. Instead, uses constructed neighboring samples.);
a corrector circuitry configured to acquire a control identification signal indicating a type of selection control selected by an encoding side (Ichigaya: [2.4.1.3], [2.5], [2.5.1], [2.5.2]; Figs. 2-2, 2-8; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Uses 1-bit flag signaling to select between orthogonal transformation processes [i.e., see applicant’s spec., pgs. 30, 31].), 
control, based on the control identification signal, an execution and a non-execution of a modifying process on (Ichigaya: [2.5.2], [2.7], [2.7.2]; Figs. 2-1, 2-2; “Loop filtering”; “Extended in-loop deblocking filter”; A loop filter acts as deblocking filter to control execution and non-execution using on/off flags as a predetermined selection control on a block of the predicted image.), 
and generate a block of a new predicted image by performing the modifying process by using the decoded neighboring signal neighboring to the block of the predicted image when executing the modifying process (Ichigaya: [2.7], [2.7.1], [2.7.2]; Figs. 2-1, 2-2; “Loop filtering”; “Extended in-loop deblocking filter”; A loop filter acts as deblocking filter on the predicted image and the decoded neighboring signal.); 

Lee et al., (US 2013/0101048 A1) disclose wherein the type of selection control corresponds to a selection between different transformations without using a transformation selection flag that indicates a transformation selected by the encoder side (Lee: Paras. [0115], [0116] disclose the type of selection control corresponds to a selection between different transformations, such as DCT and DST using a switching part 510 which does include a transformation selection flag.).
Bando et al., (JP 2011/066569 A) disclose a modifying process on a prediction signal of a block of the predicted image (Bando: [0034], [0077], [0084]; The smoothing filter performs the correction process on a prediction signal of a block of the predicted image.).
Suzuki et al., (US 2013/0301708 A1) disclose an inverse quantizer circuitry configured to reconstruct a transformation coefficient signal by performing a corresponding inverse quantization process on a transformation coefficient quantized by a predetermined quantization process as a signal encoded by block-dividing a frame constituting the moving image (Suzuki: [0075], [0083], [0093]-[0105], [0115]-[0123]; An inverse quantizer circuitry configured to reconstruct a transformation coefficient signal by performing a corresponding inverse quantization process on a transformation coefficient quantized by a predetermined quantization process as a signal encoded by block-dividing a frame constituting the moving image.); 
and an inverse transformer circuitry configured to reconstruct a prediction residual signal of the block unit by performing the inverse transformation process determined based on the control identification signal with respect to the reconstructed transformation coefficient signal (Suzuki: [0075], [0083], [0093]-[0105], [0115]-[0123]; An inverse transformer circuitry configured to reconstruct a prediction residual signal of the block unit by performing the inverse transformation process determined based on the control identification signal [i.e., motion information that contains prediction mode selection] with respect to the reconstructed transformation coefficient signal.).


Re. Claim 10,
Ichigaya et al., (“Description of video coding technology proposal by NHK and Mitsubishi”: JCT-VC meeting; 15-4-2010 - 23-4-2010; Dresden; (Joint Collaborative Team on Video Coding of ISO/IEC JTC1/SC29/WG11 and ITU-TSG.16 )) disclose the following limitations:
An image decoding method for decoding a signal encoded by block-dividing a frame constituting a moving image (Ichigaya: [2.1]; Fig. 2-1; Division to Macroblock.), 
the image decoding method comprising: generating a predicted image of block unit including a prediction signal by a predetermined prediction that performs a signal prediction for each pixel signal of an original image of the block unit (Ichigaya: [2.4], [2.4.1.2], “Intra coding”; “Global planer prediction”; Fig. 2-7; A neighboring pixel non-reference prediction without using a decoded neighboring signal. Instead, uses constructed neighboring samples.);
acquiring a control identification signal indicating a type of selection control selected by an encoding side (Ichigaya: [2.4.1.3], [2.5], [2.5.1], [2.5.2]; Figs. 2-2, 2-8; “Adaptive block-size 2d transform”; “Adaptive DCT/DST transform for chroma components”; Uses 1-bit flag signaling to select between orthogonal transformation processes [i.e., see applicant’s spec., pgs. 30, 31].), 
controlling, based on the control identification signal, an execution and a non-execution of a modifying process on (Ichigaya: [2.5.2], [2.7], [2.7.2]; Figs. 2-1, 2-2; “Loop filtering”; “Extended in-loop deblocking filter”; A loop filter acts as deblocking filter to control execution and non-execution using on/off flags as a predetermined selection control on a block of the predicted image.); 
generating a block of a new predicted image by performing the modifying process by using the decoded neighboring signal neighboring to the block of the predicted image when executing the modifying process (Ichigaya: [2.7], [2.7.1], [2.7.2]; Figs. 2-1, 2-2; “Loop filtering”; “Extended in-loop deblocking filter”; A loop filter acts as deblocking filter on the predicted image and the decoded neighboring signal.);
Lee et al., (US 2013/0101048 A1) disclose wherein the type of selection control corresponds to a selection between different transformations without using a transformation selection flag that indicates a transformation selected by the encoder side (Lee: Paras. [0115], [0116] disclose the type of selection control corresponds to a selection between different transformations, such as DCT and DST using a switching part 510 which does include a transformation selection flag.).
Bando et al., (JP 2011/066569 A) disclose a modifying process on a prediction signal of a block of the predicted image (Bando: [0034], [0077], [0084]; The smoothing filter performs the correction process on a prediction signal of a block of the predicted image.).
Suzuki et al., (US 2013/0301708 A1) disclose reconstructing a transformation coefficient signal by performing a corresponding inverse quantization process on a transformation coefficient quantized by a predetermined quantization process as a signal encoded by block-dividing a frame constituting the moving image (Suzuki: [0075], [0083], [0093]-[0105], [0115]-[0123]; An inverse quantizer circuitry configured to reconstruct a transformation coefficient signal by performing a corresponding inverse quantization process on a transformation coefficient quantized by a predetermined quantization process as a signal encoded by block-dividing a frame constituting the moving image.); 
and reconstructing a prediction residual signal of the block unit by performing the inverse transformation process determined based on the control identification signal with respect to the reconstructed transformation coefficient signal (Suzuki: [0075], [0083], [0093]-[0105], [0115]-[0123]; Reconstructing a prediction residual signal of the block unit by performing the inverse transformation process determined based on the control identification signal [i.e., motion information that contains prediction mode selection] with respect to the reconstructed transformation coefficient signal.).

Prior art was applied for the claims above. However, upon further consideration there is no reasoning to combine the applied references to arrive at the claimed invention.
	 



	 
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claim 1] “… the type of selection control corresponds to a selection between different transformations without using a transformation selection flag that indicates a transformation selected by the encoder side … a modifying process on a prediction signal of a block of the predicted image … an inverse quantizer circuitry configured to reconstruct a transformation coefficient signal by performing a corresponding inverse quantization process on a transformation coefficient quantized by a predetermined quantization process as a signal encoded by block-dividing a frame constituting the moving image; and an inverse transformer circuitry configured to reconstruct a prediction residual signal of the block unit by performing the inverse transformation process determined based on the control identification signal with respect to the reconstructed transformation coefficient signal.” [Claim 10] “… the type of selection control corresponds to a selection between different transformations without using a transformation selection flag that indicates a transformation selected by the encoder side … a modifying process on a prediction signal of a block of the predicted image … reconstructing a transformation coefficient signal by performing a corresponding inverse quantization process on a transformation coefficient quantized by a predetermined quantization process as a signal encoded by block-dividing a frame constituting the moving image; and reconstructing a prediction residual signal of the block unit by performing the inverse transformation process determined based on the control identification signal with respect to the reconstructed transformation coefficient signal.” These feature are not found or suggested in the prior art.

Claims 5, 6, 10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-18-2021